Order entered August 4, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-00214-CR

                            ANTHONY TERRENCE SMITH, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-71255-V

                                            ORDER
       The Court REINSTATES the appeal.

       On July 2, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent; and (3) counsel represented that appellant’s brief would be filed

by August 18, 2014.

       We ORDER appellant to file his brief by AUGUST 18, 2014. Because the brief is

already almost three months overdue, no further extensions will be granted. If appellant’s brief

is not filed by the date specified, the Court will order that William Barr be removed as

appellant’s appointed attorney and will order the trial court to appoint new counsel to represent

appellant in this appeal.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lawrence Mitchell, Presiding Judge, 292nd Judicial District Court, and to counsel for

all parties.

                                                   /s/    DAVID EVANS
                                                          JUSTICE